DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Compact Disc Submission
The compact disc submission associated with this application has been entered.

Claim Interpretation
The instant application requires hydrophilic bleaching agent particles. This term appears to be defined in the following manner, as of the bottom of page 6 and top of page 7 of the instant specification, reproduced in part below.

    PNG
    media_image1.png
    78
    635
    media_image1.png
    Greyscale

No minimum required water-solubility is disclosed.
As best understood by the examiner, sodium percarbonate has a water solubility of about 15 parts per 100 parts of water. For the purposes of examination under prior art, this water solubility is understood to be sufficiently high to render a particle of sodium percarbonate as being a hydrophilic bleaching agent particle. Sodium perborate, which also has a low water solubility, is understood to be hydrophilic. This is at least because the potential for hydrogen bonding between the peroxide anion and the positively polarized hydrogen atom of water.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “measured using the procedures described herein.” As best understood by the examiner, the “procedures described herein” refer to procedures described in the instant specification. Where possible, claims are to be complete in themselves. Incorporation by reference to of material from the instant specification is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference (e.g. than duplicating a drawing or table into the claim). Incorporation by reference is a necessity doctrine, not for applicant’s convenience. See MPEP 2173.05(s). MPEP 2173.05(r) is also relevant here.
In this case, it does not appear to be the case that there is no practical way to define the invention in words. As such, for at least the reasons set forth in MPEP 2173.05(r) and 2173.05(s), the instant claims are understood to be indefinite. 
Additionally, the claim is also indefinite because it is unclear as to what procedures are being referred to by the claims.
For the purposes of examination under prior art, claim 17 is understood to require electromagnetic radiation with the required wavelength and intensity range regardless of how this range was measured.
Applicant may overcome this rejection by deleting the text “measured using the procedures described herein.”

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites

    PNG
    media_image2.png
    29
    86
    media_image2.png
    Greyscale

It is unclear as to what is meant by “cm2.” As such, the claim is indefinite for at least this reason.
As best understood by the examiner, “cm2” is a typographical error, and what should actually be recited is “cm2.” For the purposes of examination under prior art, the examiner will examine the claims as if “cm2” actually refers to “cm2.”


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 11-14, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2005/0008584 A1) in view of Rajaiah et al. (US 2014/0100303 A1).
Montgomery is drawn to a solid or semi-solid composition drawn to a therapeutic agent dispersed in a water-insoluble carrier, as of Montgomery, title and abstract. In one embodiment, Montgomery teaches the following composition, as of Montgomery, page 7, Table 2, reproduced in part below.

    PNG
    media_image3.png
    435
    455
    media_image3.png
    Greyscale

As to part (a) of claim 1, the claim requires hydrophilic bleaching agent particles. As best understood by the examiner, sodium percarbonate is an adduct of sodium carbonate and hydrogen peroxide. Additionally, as best understood by the examiner, although sodium percarbonate is less water-soluble than other peroxides, it is still understood by the examiner to be sufficiently water-soluble to read on the required bleaching agent.
As to part (b) of claim 1, the claim requires at least 50% of hydrophobic phase. Table 2 teaches petrolatum in an amount of up to about 47.40% and 31.60% of paraffin wax. These ingredients are both hydrophobic, and together, they amount to 79.3% of the composition. This exceeds the required 50%.
Montgomery is silent regarding the cone penetration value of the petrolatum.
Rajaiah et al. (hereafter referred to as Rajaiah) is drawn to a dental adhesive composition, as of Rajaiah, title and abstract. Rajaiah teaches that the composition includes petrolatum, as of Rajaiah, at least paragraphs 0092-0094. Rajaiah teaches using petrolatum with a cone penetration consistency value of between 180 and 245, as of Rajaiah, paragraph 0099.
Rajaiah does not teach anticaries agents in the form of particles.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the composition and/or hydrophobic phase and/or the petrolatum of the composition of Montgomery to have had the cone penetration consistency value of between 180 and 254. Montgomery teaches petrolatum, as Table 2 of Montgomery, but is silent to the cone penetration consistency value. Rajaiah teaches that a cone penetration consistency value of 180 to 245 is suitable for formulating dental compositions. As such, the skilled artisan would have been motivated to have modified the composition of Montgomery to have had a cone penetration consistency value of between 180 and 245 in order to have been predictably useful for dental applications with a reasonable expectation of success.
As to claim 1, the claim requires a cone penetration consistency value of from about 25 to about 300. Rajaiah teaches a cone penetration consistency value of 180 to 245. This is in the scope of the claimed range.
As to claims 2-5, Montgomery teaches carbamide peroxide (i.e. urea peroxide) and polyvinylpyrrolidone complexed with hydrogen peroxide, as of paragraph 0031. These peroxides are understood to have the solubility requirements required by claims 2-5 as they are the specific peroxides recited by claim 5.
As to claim 7, as best understood by the examiner, sodium percarbonate is insoluble in petrolatum, and petrolatum is insoluble in water.
As to claim 8, Rajaiah teaches using petrolatum with a cone penetration consistency value of between 180 and 245, as of Rajaiah, paragraph 0099. This is in the scope of the claimed range of about 50 to about 250.
As to claim 9, this claim is understood to be rejected for essentially the same reason that claim 8 is rejected. The examiner notes that the scope of claim 9 differs from that of claim 8 in that claim 9 requires that the petrolatum have a specific cone penetration value, whereas claim 9 requires that the entire composition have a specific cone penetration value.
As to claim 11, Montgomery teaches petrolatum, as of the above-reproduced table.
As to claims 12-13, the skilled artisan would have expected that the composition of Montgomery would have had a bleaching efficacy in the claimed range due to the bleaching ability of the peroxide containing agent used in the composition of Montgomery.
As to claims 14, Montgomery teaches applying the composition to a delivery carrier followed by application to teeth, as of Montgomery, paragraph 0011. Montgomery teaches an applicator to aid in application to teeth in paragraph 0049; this is understood to read on the required delivery carrier.
As to claim 18, Montgomery teaches a kit in paragraphs 0012 and 0060. Montgomery teaches an applicator in paragraph 0049, which is understood to read on the required delivery carrier as the applicator is used to deliver the active ingredient to the oral area or the teeth.
As to claim 19, Montgomery teaches an applicator in paragraph 0049.
As to claims 20-21, Montgomery teaches stannous fluoride in paragraph 0032. This reads on the required additional oral care agent.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2005/0008584 A1) in view of Rajaiah et al. (US 2014/0100303 A1), the combination further in view of Longo Jr. et al. (US 2007/0202059 A1).
Montgomery is drawn to a composition comprising a bleaching agent in petrolatum. Rajaiah is drawn to the cone penetration consistency of the petrolatum. See the above rejection over Montgomery in view of Rajaiah above.
None of the above references teach the required swellability.
Longo Jr. et al. (hereafter referred to as Longo) is drawn to a tooth whitening composition, as of Longo, title and abstract. The composition of Longo comprises a complex of PVP/hydrogen peroxide that swells rapidly in the presence of water, as of Longo, paragraph 0034. The PVP and other thickening agents of Longo are useful because they prevents the peroxide from reaching the soft tissue near the tooth, where they may cause damage, and cause a more sustained release, as of Longo, paragraph 0032.
Longo does not teach an oil phase.
It would have been prima facie obvious for one of ordinary skill in the art to have used the swellable form of PVP-H2O2, as of Longo, in the composition of Montgomery. Longo is drawn to PVP-H2O2 for whitening teeth, but teaches a swellable form that appears to have sustained release and less interaction with the soft tissue surrounding the teeth as compared to other forms of PVP-H2O2. As such, the skilled artisan would have been motivated to have modified the composition of Montgomery to have included swellable PVP-H2O2, as of Longo, in order to have predictably whitened teeth in a manner that tissue surrounding the teeth was spared and release occurred slowly with a reasonable expectation of success.
As to claim 6, the claim requires swelling at least 50% upon contact with water. Longo does not appear to teach a numerical amount by which the composition of Longo swells when in contact with water. Nevertheless, the skilled artisan would have been motivated to have optimized the PVP-H2O2 to have achieved the required swelling. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of PVP-H2O2 that is swellable and used for tooth whitening is taught by Longo. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable range of the amount by which said PVP-H2O2 swells by routine experimentation.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2005/0008584 A1) in view of Rajaiah et al. (US 2014/0100303 A1), the combination further in view of Rajaiah et al. (US 2011/0094415 A1).
Montgomery is drawn to a composition comprising a bleaching agent in petrolatum. Rajaiah is drawn to the cone penetration consistency of the petrolatum. See the above rejection over Montgomery in view of Rajaiah above.
None of the above references teach the required drop melting point.
Rajaiah ‘415 et al. (hereafter referred to as Medeiros after the second inventor) is drawn to a denture adhesive article, as of Medeiros, title and abstract. Said composition includes petrolatum having a melting point between 38°C and 60°C, as of Medeiros, paragraph 0107. The melting point referred to in paragraph 0107 of Medeiros appears to be the drop melting point, as of Medeiros, paragraph 0034.
Medeiros does not teach an anticaries agent in the form of a particle.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the composition of Montgomery to have had a drop melting point in the range of between 38°C and 60°C. Montgomery teaches a composition comprising petrolatum; however, Montgomery is silent as to the drop melting point of said composition. Medeiros teaches that a composition comprising petrolatum and having a drop melting point of between 38°C and 60°C is suitable for oral or dental use. As such, the skilled artisan would have been motivated to have modified the composition of Montgomery to have had a drop melting point in the range taught by Medeiros for predictable use in dentistry with a reasonable expectation of success.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2005/0008584 A1) in view of Rajaiah et al. (US 2014/0100303 A1), the combination further in view of Montgomery et al. (US Patent 6,343,933).
Montgomery is drawn to a composition comprising a bleaching agent in petrolatum. Rajaiah is drawn to the cone penetration consistency of the petrolatum. See the above rejection over Montgomery in view of Rajaiah above.
None of the above references teach an electromagnetic source and/or a method of directing electromagnetic radiation.
Montgomery et al. (US Patent 6,343,933) (hereafter referred to as Montgomery (ii)) teaches light-activated tooth whitening, in which a tooth whitening composition is combined with actinic light, as of Montgomery (ii), title and abstract. Montgomery (ii) teaches a device for emitting said light, as of Montgomery, figure 1, reproduced below.

    PNG
    media_image4.png
    630
    567
    media_image4.png
    Greyscale

Montgomery (ii) teaches light with an intensity of 175 mW/cm2, as of Montgomery (ii), column 16 lines 20-25. Montgomery (ii) teaches that the light has the following wavelengths, as of Montgomery, figure 4A, reproduced below.

    PNG
    media_image5.png
    500
    711
    media_image5.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have combined the tooth whitening agent of Montgomery with the device of Montgomery (ii) in a kit. Montgomery (ii) teaches that a light source can be used in combination with a tooth whitening agent in order to improve tooth whitening, as of Montgomery (ii), e.g. column 5 lines 35-40. Montgomery teaches a composition for tooth whitening. As such, it would have been prima facie obvious for one of ordinary skill in the art to have combined the composition of Montgomery with a photosensitizer and a device that produces electromagnetic radiation, as of Montgomery (ii) together in a kit; the skilled artisan would have been motivated to have done this in order to have predictably whitened teeth with a reasonable expectation of success.
As to claim 15, Montgomery (ii) teaches using light with a wavelength of from 380 nm to 700 nm, as of Montgomery (ii), column 21, claims 24-25. This is within the claim scope of 200 nm to 1700 nm. The skilled artisan would have been motivated to have directed this light to the teeth using the device shown in the above-reproduced figure.
As to claim 16, Montgomery teaches a kit, as of paragraphs 0012 and 0060. Said kit comprises the composition of Montgomery along with a device to apply the composition to teeth, such as a toothbrush, as of Montgomery, paragraphs 0011 and 0015. The skilled artisan would have been further motivated to have included the device of Montgomery (ii) in the kit as it is also useful for tooth whitening, as explained above. The device of Montgomery (ii) can emit radiation in a wavelength of from 380 nm to 700 nm, as of Montgomery (ii), column 21, claims 24-25. As such, the skilled artisan would have been motivated to have used the composition Montgomery, along with the device of Montgomery (ii), in a kit for application to a tooth surface via delivery carrier in a method for whitening teeth.
As to claim 17, Montgomery (ii) teaches emitting radiation comprising a wavelength of from 380 nm to 700 nm, as of Montgomery (ii), column 21, claims 24-25, and with an intensity of 175 mW/cm2, as of Montgomery (ii), column 16 lines 20-25. The wavelength range of Montgomery (ii) overlaps with the claimed wavelength range, and the intensity taught by Montgomery (ii) is within the claim scope. While the prior art does not disclose the exact claimed values, but does overlap (in the case of wavelength): in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).


Claims 1, 7-9, 11-14, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2005/0008584 A1) in view of Rajaiah et al. (US 2014/0100303 A1), the combination further in view of Heymann (US Patent 1,863,116).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2005/0008584 A1) in view of Rajaiah et al. (US 2014/0100303 A1) and Heymann (US Patent 1,863,116), the combination further in view of Longo Jr. et al. (US 2007/0202059 A1).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2005/0008584 A1) in view of Rajaiah et al. (US 2014/0100303 A1) and Heymann (US Patent 1,863,116), the combination further in view of Rajaiah et al. (US 2011/0094415 A1).
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2005/0008584 A1) in view of Rajaiah et al. (US 2014/0100303 A1) and Heymann (US Patent 1,863,116), the combination further in view of Montgomery et al. (US Patent 6,343,933).
Montgomery is drawn to a composition comprising sodium percarbonate particles in petrolatum. Rajaiah is drawn to the cone penetration consistency of the petrolatum. See the rejection above over Montgomery in view of Rajaiah.
None of the above references teach sodium perborate.
Heymann is drawn to a toothpaste comprising sodium perborate in petrolatum, as of Heymann, column 1, relevant text reproduced below.

    PNG
    media_image6.png
    251
    415
    media_image6.png
    Greyscale

As best understood by the examiner, sodium perborate is an adduct of hydrogen peroxide and sodium borate.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted sodium perborate, as of Heymann, in place of the sodium percarbonate of Montgomery to have been used as the peroxide in the composition of Montgomery. Montgomery is drawn to a composition of a peroxide in the form of a particle mixed with petrolatum in a dental care composition. Heymann teaches that sodium perborate can be mixed with petrolatum to be used with petrolatum in a dental care composition. As such, the skilled artisan would have been motivated to have substituted the sodium perborate of Heymann in place of the sodium percarbonate of Montgomery to have predictably formed a dental composition predictably capable of dental bleaching with a reasonable expectation of success. The simple substitution of one known element (sodium perborate, as of Heymann) in place of another (sodium percarbonate, as of Montgomery) in order to achieve predictable results (dental bleaching when combined with petrolatum) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
This rejection does not apply to claims 2-5 because, as best understood by the examiner, sodium perborate has a solubility of about 2.9% (e.g. 2.9 grams per 100 mL). See e.g. Ku et al. (US 2010/0304238 A1), paragraph 0009. As such, to the extent that sodium perborate is the bleaching agent particle, its solubility is insufficient to read on the requirement of claim 2 of about 20 parts of bleaching agent particle per 100 parts of water.


Close Prior Art – No Rejection
As close prior art, the examiner cites Feng et al. (US 2005/0036958 A1).
Feng et al. (hereafter referred to as Feng) is drawn to a composition for dental bleaching. In one embodiment, Feng teaches the following composition, as of Feng, page 4, Example 1, reproduced below.

    PNG
    media_image7.png
    226
    408
    media_image7.png
    Greyscale

However, as best understood by the examiner, the composition of Feng differs from the currently claimed invention because Feng does not teach the required solid particle. The examiner has provided the following explanation to explain in detail as to why this is the case.
The examiner notes that the instant application defines the term “particle” in the following manner, as of the instant specification on page 5:

    PNG
    media_image8.png
    149
    636
    media_image8.png
    Greyscale

The instant claims further require that the particles be solid.
As best understood by the examiner, the combination of hydrogen peroxide and polyvinylpyrrolidone in Feng does not appear to be in the form of solid particles because the skilled artisan would have expected that this combination would have formed a liquid, not a solid. This is at least because, as best understood by the examiner, the water in the above-reproduced composition would have solubilized the hydrogen peroxide and precluded the formation of particles. 
Exemplified compositions of Feng having over 50% petrolatum appear to include water, see Feng, page 4, Example 1, reproduced above. Water is a hydrophilic solvent which would have been expected to have solubilized the hydrogen peroxide and polyvinyl pyrrolidone, resulting in the lack of particle formation of the hydrogen peroxide and polyvinyl pyrrolidone. This determination is made in view of Feng, paragraph 0027, reproduced below.

[0027] Polyvinyl pyrrolidone (PVP) were also optionally included for several reasons. First, PVP can enhance the adhesive force of the formulation because of its special side groups along the main chain. Second, PVP is water dissolvable and forms the second phase in the petroleum matrix, which can control the release of peroxide from the matrix. Third, PVP can be optionally added as a viscosity adjusting agent. Based on these considerations, the PVP can be around 5 to 30 percent by weight, preferably about 10 percent by weight.

Feng also teaches compositions comprising urea peroxide and petrolatum. Feng teaches an example of this as of Feng, page 4, left column, Table reproduced below.

    PNG
    media_image9.png
    161
    465
    media_image9.png
    Greyscale

However, the compositions of Feng comprising urea peroxide appear to have glycerin in an amount of 10% or greater. The skilled artisan would have understood that glycerin is a water-miscible hydrophilic solvent. Said glycerin would have been expected to have solubilized urea peroxide and to have precluded particle formation, in the same manner as water solubilizes the combination of hydrogen peroxide and polyvinyl pyrrolidone and precludes particle formation.
As such, as best understood by the examiner, the composition of Feng does not comprise hydrophilic active agent particles, and there would have been no motivation for the skilled artisan to have made such particles from the composition of Feng. As such, no anticipation rejection over Feng has been written.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,849,729. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a multi-phase oral care composition. Said composition comprises solid hydrophilic bleaching agent particles and at least 50% by weight of hydrophobic phase. The composition also has a cone penetration consistency value in a specific range of from about 25 to about 300.
The conflicting claims are drawn to a multi-phase oral care composition. The composition of conflicting claim 1 comprises solid hydrophilic bleaching agent particles with a specific water solubility, and at least 60% by weight of hydrophobic phase. Conflicting claim 7 recites a cone penetration consistency value of from about 25 to about 300.
Instant and conflicting claim 1 differs from conflicting claim 1 because conflicting claim 1 does not recite the cone penetration consistency value required by the instant claims. Nevertheless, the required cone penetration consistency value is recited by conflicting claim 7. As such, the subject matter of conflicting claim 7 is within the scope of the subject matter of the instant claims. As such, the subject matter of the conflicting claims effectively anticipates the subject matter of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.


Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,224,760. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a multi-phase oral care composition. Said composition comprises solid hydrophilic bleaching agent particles and at least 50% by weight of hydrophobic phase. The composition also has a cone penetration consistency value in a specific range of from about 25 to about 300.
The conflicting claims are drawn to a semi-solid multi-phase oral care composition. The composition of conflicting claim 1 comprises solid hydrophilic bleaching agent particles with a specific water solubility, and at least 60% by weight of petrolatum. Conflicting claim 6 recites a cone penetration consistency value of from about 25 to about 300.
Instant and conflicting claim 1 differs from conflicting claim 1 because conflicting claim 1 does not recite the cone penetration consistency value required by the instant claims. Nevertheless, the required cone penetration consistency value is recited by conflicting claim 6. As such, the subject matter of conflicting claim 6 is within the scope of the subject matter of the instant claims. As such, the subject matter of the conflicting claims effectively anticipates the subject matter of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-18 of copending Application No. 17/014,208 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a multi-phase oral care composition. Said composition comprises solid hydrophilic bleaching agent particles and at least 50% by weight of hydrophobic phase. The composition also has a cone penetration consistency value in a specific range of from about 25 to about 300.
Copending claim 1 is drawn to an oral care composition for bleaching comprising a hydrogen peroxide adduct selected from the recited hydrogen peroxide adducts in the form of particles and at least 50% of petrolatum. Petrolatum is understood to be a hydrophobic phase. The composition also has a cone penetration consistency value in a specific range of from about 25 to about 300.
The instant and copending claims differ because copending claim 1 recites various hydrogen peroxide adducts that are not recited by instant claim 1. Nevertheless, instant claim 5 recites the hydrogen peroxide adducts of urea peroxide and polyvinylpyrrolidone complexed with hydrogen peroxide; these are the same adducts recited by copending claim 1. As such, the subject matter of the copending claims effectively anticipates the subject matter of instant claim 1. This results in a prima facie case of anticipatory-type nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The examiner notes that at the time this office action is prepared, the copending application has been allowed but has not yet issued as a patent.


Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-15, 17-20, 22-26, and 52-78 of copending Application No. 16/842,797 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a multi-phase oral care composition. Said composition comprises solid hydrophilic bleaching agent particles and at least 50% by weight of hydrophobic phase. The composition also has a cone penetration consistency value in a specific range of from about 25 to about 300.
The copending claims are drawn to a semisolid dispersion comprising at least 60% by weight of petrolatum. Copending claim 12 recites hydrophilic bleaching agent particles. Copending claim 18 recites a cone penetration consistency value of from about 25 to about 300.
The instant and copending claims differ because, while the copending claims recite all of the required ingredients, they are not recited together in the same claim. Nevertheless, it would have been prima facie obvious for the skilled artisan to have combined different features from different copending claims. The result of this combination would have resulted in the composition of the instant claims. This results in a prima facie case of obviousness-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7, 14-20, 22, and 26-45 of copending Application No. 16/842,806 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a multi-phase oral care composition. Said composition comprises solid hydrophilic bleaching agent particles and at least 50% by weight of hydrophobic phase. The composition also has a cone penetration consistency value in a specific range of from about 25 to about 300.
The copending claims are drawn to a multi-phase oral care composition comprising at least 60% of petrolatum. Copending claims 14-15 are drawn to bleaching agent particles including those of urea peroxide and of polyvinylpyrrolidone complexed with hydrogen peroxide. Copending claim 18 recites a cone penetration consistency value in a specific range of from about 25 to about 300.
The instant and copending claims differ because, while the copending claims recite all of the required ingredients, they are not recited together in the same claim. Nevertheless, it would have been prima facie obvious for the skilled artisan to have combined different features from different copending claims. The result of this combination would have resulted in the composition of the instant claims. This results in a prima facie case of obviousness-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/008,681 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a multi-phase oral care composition. Said composition comprises solid hydrophilic bleaching agent particles and at least 50% by weight of hydrophobic phase. The composition also has a cone penetration consistency value in a specific range of from about 25 to about 300.
Copending claim 1 is drawn to a multi-phase oral care composition. Said composition comprises solid hydrophilic bleaching agent particles including those of urea peroxide and of polyvinylpyrrolidone complexed with hydrogen peroxide. Copending claim 1 also recites at least 60% of hydrophobic phase. Copending claim 3 recites a cone penetration consistency value in a specific range of from about 25 to about 300.
The instant and copending claims differ because, while the copending claims recite all of the required ingredients, they are not recited together in the same claim. Nevertheless, it would have been prima facie obvious for the skilled artisan to have combined different features from different copending claims. The result of this combination would have resulted in the composition of the instant claims. This results in a prima facie case of obviousness-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/014,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a multi-phase oral care composition. Said composition comprises solid hydrophilic bleaching agent particles and at least 50% by weight of hydrophobic phase. The composition also has a cone penetration consistency value in a specific range of from about 25 to about 300.
The copending claims are drawn to a semi-solid dispersion comprising a hydrophilic discontinuous phase made from bleaching agent particles and a hydrophobic phase made from petrolatum. Copending claim 5 recites solid hydrophilic bleaching agent particles including those of urea peroxide and of polyvinylpyrrolidone complexed with hydrogen peroxide. Copending claim 8 recites a cone penetration consistency value in a specific range of from about 25 to about 300.
The instant and copending claims differ because the copending claims do not recite the amount of hydrophobic phase, which is required by the instant claims. Nevertheless, the skilled artisan would have been motivated to have formulated the amount of the hydrophobic phase in the copending claims to have been greater than 50%. This is because copending claim 1 recites that the hydrophobic phase is the continuous phase, and the continuous phase is generally present in a greater amount than the discontinuous phase. As such, the skilled artisan would have been motivated to have modified the composition of the copending claims to have had a hydrophobic phase of petrolatum in an amount of at least 50%.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612